     Case 1:18-cv-00513-DAD-JLT Document 70 Filed 03/04/21 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    JAMIEN WASHINGTON,                                Case No. 1:18-cv-0513-DAD-JLT (PC)
12                       Plaintiff,                     ORDER SETTING SETTLEMENT
                                                        CONFERENCE
13            v.
14    M. SEXTON, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983. The court has determined that this case will benefit from a

19   settlement conference. Therefore, this case will be referred to Magistrate Judge Barbara A.

20   McAuliffe for the court’s Settlement Week program to conduct a settlement conference on May

21   24, 2021 at 9:30 a.m. In light of the coronavirus (COVID-19) outbreak and evolving coronavirus

22   protocols, the court finds that the parties shall appear remotely via the Zoom videoconferencing

23   application.

24          Counsel for Defendants shall contact Courtroom Deputy, Esther Valdez, at (559) 499-

25   5799 or evaldez@caed.uscourts.gov for the video and dial-in information, including any

26   necessary passcodes, for all parties. Counsel for Defendants is also required to arrange for

27   Plaintiff’s participation by contacting the Litigation Coordinator at the institution where Plaintiff

28
                                                        1
     Case 1:18-cv-00513-DAD-JLT Document 70 Filed 03/04/21 Page 2 of 4



 1   is housed and providing the necessary Zoom contact information.

 2          The parties shall each submit to Judge McAuliffe a confidential settlement conference

 3   statement, as described below, to arrive at least seven days prior (one week) to the conference.

 4          The court puts the parties on notice that if Plaintiff has any outstanding criminal

 5   restitution obligation, fines and/or penalties, these settlement negotiations shall not be geared

 6   towards what the restitution obligation is, but what the value of the case itself is to each side,

 7   irrespective of any outstanding restitution obligation.

 8          Thus, the Court ORDERS:

 9          1. This case is set for a remote settlement conference before Magistrate Judge Barbara A.

10              McAuliffe on May 24, 2021 at 9:30 a.m.

11          2. A representative with full and unlimited authority to negotiate and enter into a binding

12              settlement shall attend in person.

13          3. Those in attendance must be prepared to discuss the claims, defenses and damages.

14              The failure of any counsel, party or authorized person subject to this order to appear in

15              person may result in the cancellation of the conference and the imposition of

16              sanctions. The manner and timing of Plaintiff’s transportation to and from the

17              conference is within the discretion of CDCR.

18              4. Defendants shall provide a confidential settlement statement to the following email

19              address: bamorders@caed.uscourts.gov. Plaintiff shall mail his confidential

20              settlement statement to U.S. District Court, 2500 Tulare Street, Fresno, California

21              93721, “Attention: Magistrate Judge Barbara A. McAuliffe.” The envelope shall

22              be marked “Confidential Settlement Statement.” Settlement statements shall arrive no

23              later than May 17, 2021. Parties shall also file a Notice of Submission of Confidential

24              Settlement Conference Statement (See Local Rule 270(d)). Settlement statements

25              should not be filed with the Clerk of the Court nor served on any other party.

26              Settlement statements shall be clearly marked “confidential” with the date and time of

27              the settlement conference indicated prominently thereon.

28
                                                         2
     Case 1:18-cv-00513-DAD-JLT Document 70 Filed 03/04/21 Page 3 of 4



 1         5. The confidential settlement statement shall be no longer than five pages in length,

 2            typed or neatly printed, and include the following:

 3            a. A brief statement of the facts of the case.

 4            b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

 5                which the claims are founded; a forthright evaluation of the parties’ likelihood of

 6                prevailing on the claims and defenses; and a description of the major issues in

 7                dispute.

 8            c. An estimate of the cost and time to be expended for further discovery, pretrial, and

 9                trial.

10            d. The party’s position on settlement, including present demands and offers and a

11                history of past settlement discussions, offers, and demands.

12            e. A brief statement of each party’s expectations and goals for the settlement

13                conference, including how much a party is willing to accept and/or willing to pay.

14            f. If the parties intend to discuss the joint settlement of any other actions or claims

15                not in this suit, give a brief description of each action or claim as set forth above,

16                including case number(s) if applicable.

17         6. If a settlement is reached at any time prior to the settlement conference, defense

18            counsel is to immediately inform the courtroom deputy of Magistrate Judge McAuliffe

19            and file a Notice of Settlement in accordance with Local Rule 160.

20         7. The parties remain obligated to keep the court informed of their current address at all

21            time during the stay and while the action is pending. Any change of address must be

22            reported promptly to the court in a separate document captioned for this case and

23            entitled “Notice of Change of Address.” See Local Rule 182(f).

24   ///

25   ///

26   ///

27   ///

28
                                                      3
     Case 1:18-cv-00513-DAD-JLT Document 70 Filed 03/04/21 Page 4 of 4



 1        8. A failure to follow these procedures may result in the imposition of sanctions by the

 2              court.

 3
     IT IS SO ORDERED.
 4

 5     Dated:     March 4, 2021                            /s/ Jennifer L. Thurston
                                                    UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                   4
